
	
		I
		111th CONGRESS
		1st Session
		H. R. 2357
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mrs. Bono Mack
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to facilitate
		  number portability in order to increase consumer choice of voice service
		  provider.
	
	
		1.Short titleThis Act may be cited as the
			 Same Number Act of
			 2009.
		2.Voice service
			 number portability
			(a)In
			 generalTitle VII of the Communications Act of 1934 (47 U.S.C.
			 601 et seq.) is amended by inserting after section 714 the following:
				
					715.Number
				portability
						(a)In
				generalA provider of voice services has the duty to provide, to
				the extent technically feasible, number portability in accordance with
				requirements prescribed by the Commission.
						(b)Standards
							(1)In
				generalWithin 60 days after
				the date of enactment of the Same Number Act of 2009, to facilitate consumer
				choice among voice service providers the Commission shall adopt a report and
				order in the rulemaking proceeding considering an intermodal porting interval
				(WT Docket 07–243, et al. (released November 7, 2007)) to establish number
				portability performance standards for voice service providers that—
								(A)adopts a porting
				interval for wireline-to-wireline and intermodal simple port requests that is
				no greater than the tentative conclusion regarding such interval proposed by
				the Commission in such proceeding;
								(B)prohibit the
				porting-out provider from deactivating and removing a number from its switch
				for at least 48 hours after the scheduled port request is completed; and
								(C)encourage the
				reasonable automation of the porting process.
								(2)Streamlined
				porting process
								(A)Development of
				requirementsNot later than 45 days after such date of enactment,
				the Commission shall direct the North American Numbering Council to develop a
				streamlined and standardized number porting process and report back to the
				Commission within 180 days after the Council receives such direction. Such
				process shall—
									(i)include the
				establishment of a uniform set of provisioning fields that is the minimum
				number of fields necessary to accomplish a port; and
									(ii)prohibit a
				porting-out voice service provider from imposing additional provisioning fields
				on the porting-in voice service provider.
									(B)Adoption by
				commissionNot later than 45
				days after the Commission receives the report required by
				subparagraph (A), the Commission
				shall codify the number porting process developed by the North American
				Numbering Council as a requirement in its rules. The Commission may thereafter
				prescribe such modifications to such number porting process as the Commission
				determines, after providing notice and opportunity for public comment,
				necessary to streamline porting.
								(3)FlexibilityIn
				adopting performance standards under
				paragraph (1), the Commission
				may—
								(A)take into account
				differences between simple and complex ports; and
								(B)grant a waiver of
				such standards for any provider or class of providers that can show that such
				standards would result in unreasonable compliance costs for that provider or
				class, except that any such waiver shall be of limited duration.
								(4)Public access to
				timeframesThe Commission shall make available to the public on
				its Internet website any standard timeframes established by the Commission
				under
				paragraph (1).
							(c)Porting
				reporting
							(1)CommissionBeginning
				1 year after the date on which the Commission issues the final rule under
				subsection (b), the Commission shall submit a report each year to the Senate
				Committee on Commerce, Science, and Transportation and the House of
				Representatives Committee on Energy and Commerce on the effectiveness and
				efficiency of the number portability performance standards for voice service
				providers established under this section.
							(2)SunsetThe
				requirements of this subsection shall cease to apply 60 months after the date
				on which the Commission issues such final rule.
							(d)Numbering
				administration
							(1)Commission
				authority and jurisdictionThe Commission shall designate 1 or more
				impartial entities to administer telecommunications and voice service numbering
				and to ensure that numbers are available on an equitable basis. The Commission
				has exclusive jurisdiction of those portions of the North American Numbering
				Plan that pertain to the United States. Nothing in this subsection precludes
				the Commission from delegating to State Commission or other entities all or a
				portion of such jurisdiction.
							(2)CostsThe
				costs of establishing numbering administration arrangements and number
				portability shall be borne by all voice service providers on a competitively
				neutral basis, as determined by the Commission.
							(3)Universal
				emergency telephone numberThe Commission and any agency or
				entity to which the Commission has delegated authority under this subsection
				shall designate 9–1–1 as the universal emergency telephone number within the
				United States for reporting an emergency to appropriate authorities and
				requesting assistance. The designation shall apply to both wireline and
				wireless telephone service.
							(e)Voice service
				definedIn this section, the term voice service
				means—
							(1)a
				telecommunications service; or
							(2)any service that
				is not a telecommunications service, but that otherwise is an IP-enabled voice
				service as defined in section 9.3 of the Commission’s regulations (47 CFR 9.3),
				as those regulations may be amended by the Commission from time to
				time.
							.
			(b)Conforming
			 amendmentsSection 251 of the Communications Act of 1934 (47
			 U.S.C. 251) is amended—
				(1)by striking
			 subsection (b)(2) and redesignating paragraphs (3), (4), and (5) of subsection
			 (b) as paragraphs (2), (3), and (4), respectively; and
				(2)by striking
			 subsection (e) and redesignating subsections (f), (g), (h), and (i) as
			 subsections (e), (f), (g), and (h), respectively.
				
